Exhibit 10.7

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],

HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

5th AMENDMENT TO DEVELOPMENT and 2nd AMENDMENT TO SUPPLY AND MANUFACTURING
AGREEMENT

This Amendment (the “5th and 2nd Amendment”) is made and entered into effective
as of Nov 4th,2019, by and between QBD (QS IP) Ltd, PO Box 1075, Elizabeth
House, 9 Castle Street, St Helier JE4 2QP, Jersey, Channel Islands (“QUOTIENT”),
and STRATEC SE, a stock corporation formed under the laws of the Federal
Republic of Germany, having its principal place of business at Gewerbestrasse
37, D-75217 Birkenfeld-Graefenhausen, Germany (“STRATEC”). QUOTIENT and STRATEC
each may be referred to herein individually as a “Party”, or collectively as the
“Parties”.

RECITALS

 

A.

The Parties have entered into that certain Development Agreement, dated as of
January 7th, 2014 (the “Development Agreement”), pursuant to which STRATEC has
agreed to develop and manufacture for QUOTIENT a Production Instrument (as
defined in the Development Agreement and as amended from time to time with the
1., 2., 3. and 4. Amendment to the Development Agreement).

 

B.

The Parties have entered into that certain Supply and Manufacturing Agreement,
dated as of December 19th, 2014 (the “Supply Agreement”), pursuant to which
STRATEC has agreed to manufacture and supply QUOTIENT with quantities of the
Production Instrument (as defined in the Supply Agreement and as amended from
time to time with the 1. Amendment to the Supply Agreement).

 

C.

The Parties now desire to amend certain subjects of the Development Agreement
and of the Supply Agreement (including all Amendments) to reflect certain
changes relating to the Parties’ rights and obligations under the Development
Agreement and Supply Agreement.

 

AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

 

1.

Defined Terms. Capitalized terms used herein without definition will have the
meanings given to such terms in the Development Agreement.

 

 

2.

Changes. Per request of both Parties, QUOTIENT and STRATEC hereby agree that
this 5th and 2nd Amendment shall amend the Development Agreement and the Supply
Agreement (including all Amendments) with the following issues:

 

 

a.

Existing PDR version 3.0 items status is as per agreement, confirmed by STRATEC
on August 28th 2019 and STRATEC’s development obligations are fulfilled
according to Development Agreement and any relevant Amendments thereto and
closure of relevant items per the PDR status document. Remaining

 

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],

HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

 

open topics as mutually agreed upon in good faith and listed in Exhibit 1 shall
be implemented by STRATEC.

 

 

b.

Parties agree to a one-time payment of [***] EUR by Quotient to STRATEC for the
outstanding and ongoing development tasks undergone by STRATEC until October
2019. Such payment shall be due with signature under this 5th and 2nd Amendment.

 

 

c.

Beginning November 2019 Quotient shall pay STRATEC a monthly fee of [***] EUR to
cover ongoing agreed upon development activities in the future. Both Parties
acknowledge that resource numbers and monthly fee may need adjustment according
to development progresses (to meet timeline) and such need will be reviewed in
good faith between the Parties. This agreed upon monthly payment will cover (i)
costs for all on-going development activities, (ii) will cover all costs
associated with new development activities and (iii) Quotient’s acceptance to
pay all cost associated with the ongoing topics of washing- and carry-over-
investigation, redesign (as/if needed) and implementation.

 

 

d.

Quotient’s obligations to take [***] Production Instruments and [***] sets of
Spare Parts according to the 1. Amendment to the Supply Agreement effective as
of December 19th, 2016 shall become null and void.

 

 

e.

Quotient will purchase Production Instruments for a transfer price of [***] EUR
(“Transfer Price”) ([***]% premium) until the run rate per year reaches [***]
Production Instruments or more. Such [***]% premium shall be off-set against the
Minimum Purchase Commitment set out in Section 5.3 of the Supply Agreement. For
the sake of clarity, with effect of such new Transfer Price the Minimum Purchase
Commitment shall be reduced by [***] Production Instruments for every [***]
taken and paid.

 

Such Transfer Price shall include (i) rework of Spare Parts sourced according to
the I. Amendment to the Supply Agreement, (ii) increased cost for sourcing of
material due to reduced quantities and (iii) increased manufacturing cost due to
a run-rate beyond the mutually expected series level run-rate.

 

 

3.

Counterparts. This 5th and 2nd Amendment may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

 

4.

Effectiveness. This Amendment will become effective upon the execution hereof by
both Parties.

 

2

 

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],

HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

 

5.

Continuing Effect. Other than as set forth in this 5th and 2nd Amendment, all of
the terms and conditions of the Development and Supply Agreement, along with any
valid Amendments in effect will continue in full force and effect.

 

 

 

Exhibits:

Exhibit 1

 

 

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

 

QUOTIENT CorporationSTRATEC SE

 

By: /s/ Ed FarrellBy: /s/ Dr Robert Siegle

 

Name: Ed FarrellName: Dr Robert Siegle

 

Title:PresidentTitle:CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 